The appellant was charged with assault with intent to murder, and convicted of aggravated assault; penalty assessed at a fine of $75.00 and confinement in the county jail for a period of thirty days.
The issue of aggravated assault alone was submitted to the jury. The charge authorized a conviction upon proof that the appellant committed an unlawful assault and battery upon the person of R. H. Duggan by striking him on the head with a pistol. The evidence of Duggan is definite in declaring that the appellant, using a pistol as a bludgeon, struck him (Duggan) upon the head and injured him.
In his testimony the appellant concedes that he struck the blow, but denied that he used a pistol or any bludgeon, claiming that he struck Duggan with his fist alone. The wounds upon Duggan were described by a doctor, who declared that they were such as to justify the jury in concluding that in striking Duggan the appellant used some instrument other than his fist.
No complaints of the rulings of the trial court are brought up for review by bills of exception or otherwise, save in the motion for new trial appellant makes various criticisms of the court's instruction to the jury. No objections to the charge are preserved by exception as contemplated in articles 658, 660, C. C. P., 1925.
The judgment is affirmed.
Affirmed. *Page 198